ALLOWABILITY NOTICE
This Office Action is in response to Applicant’s Response After Final Action dated 01/14/2022.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As per independent Claim 1, none of the prior art discloses or renders obvious a flexible membrane, separate from an actuator or valve, having a cone or dome shape as part of an artificial sphincter system having the structural elements, the combination and arrangement of structural elements  as now explicitly, positively and specifically recited in claim 1. 
Prior art US 2010/0185049 Al to Birk discloses a dome-shape flexible membrane 404/520/620, however this membrane operates together with a valve seat 406/570/670 to form a valve and Birk fails to disclose a dome-shape flexible membrane that is a separate element from a valve as now explicitly, positively and specifically recited in claim 1.
As per dependent claims 3, 4, 7, 9, 10, 23, dependent claim 3, 4, 7, 9, 10, 23 are allowable based on their direct/indirect dependency on allowable base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-Thu 10-4 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNITA REDDY/Examiner, Art Unit 3791                                                                                                                                                                                                        January 19, 2022